DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 17531956, entitled: SURGICAL CANNULA MOUNTS AND RELATED SYSTEMS AND METHODS, filed on 11/22/2021.  Claims 2-21 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3, 7-8, 11-13, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7, and 13-17 of U.S. Patent No. 10,456,208. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose equivalent elements.  For example, the claimed “receptacle” appears to be equivalent to the “body” in the issued patent.  Further, the claimed “clamp surface” appears to refer to the “cam surface” in the issued patent.  Please see the table below, for the mapping of similar claims.


Similar claims
17/531,956
U.S. 10,456,208
2
1
3
2
7-8, 12
5
11
7
13
13-14
16
16
17
17
18-19
15


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 10, 13-15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGrogan et al. (U.S. Pat. Pub. 20110277776).
Regarding claim 2, McGrogan discloses a cannula mount 2450 for a surgical system (as seen in Figs. 24A-D), the cannula mount 2450 comprising: a receptacle 2456 configured to receive a portion 2476 of a cannula 2470 in a mounted state at the cannula mount 2450; a pivotable clamping arm 2454 comprising a cam follower surface and a clamp surface (as seen in Fig. 24D below), the clamping arm 2454 pivotable to move the clamp surface between a first position to unclamp a cannula 2470 mounted at the cannula mount 2450 (i.e. when clamping arm 2454 is lifted) and a second position to clamp a cannula 2470 mounted at the cannula mount 2450 (i.e. when clamping arm 2454 is lowered); and a latch assembly 2480 comprising a cam surface (as shown in Fig. 24D below) moveable between a disengaged position with the cam follower surface and an engaged position with the cam follower surface; where on the condition that the cam surface is in the engaged position, the cam surface engages the cam follower surface of the clamping arm 2454 to pivot the clamp surface to the second position; and where on the condition that the cam surface is in the disengaged position, the cam surface disengages from the cam follower surface to pivot the clamp surface to the first position (see Fig. 24D below).
	Regarding claim 10, McGrogan discloses the cannula mount 2450, further comprising a sensor configured to sense information indicative of a position of the clamp surface (see discussion in para. [0185], lines 5-7).
	Regarding claim 13, McGrogan discloses a surgical system, comprising: a cannula 2470; a manipulator arm (as discussed in para. [0175], lines 7-11); a cannula mount 2450 coupled with the manipulator arm and configured to engage the cannula 2470 (as seen in Figs. 24C-D), the cannula mount 2450 comprising: a receptacle 2456 configured to receive a portion 2476 of the cannula 2470 in a mounted state at the cannula mount 2450; a pivotable clamping arm 2454 configured to engage the cannula 2470, the clamping arm 2454 comprising a cam follower surface and a clamp surface (as shown in Fig. 24D below), the clamping arm 2454 pivotable to move the clamp surface between a first position to unclamp a cannula 2470 mounted at the cannula mount 2450 (i.e. when clamping arm 2454 is in the raised position) and a second position to clamp a cannula 2470 mounted at the cannula mount 2450 (i.e. when clamping arm 2454 is in the lowered position); and a latch assembly 2480 comprising a cam surface (as shown in Fig. 24D below) moveable between a disengaged position with the cam follower surface and an engaged position with the cam follower surface; where on the condition that the cam surface is in the engaged position, the cam surface engages the cam follower surface of the clamping arm 2454 to pivot the clamp surface to the second position; and where on the condition that the cam surface is in the engaged position, the cam surface engages from the cam follower surface of the clamping arm 2454 to pivot the clamp surface to the first position.
	Regarding claim 14, McGrogan discloses the system, further comprising a sensor operably coupled with the pivotable clamping arm and configured to generate a signal based on the clamp surface being in the second position (see discussion in para. [0185], lines 5-7).
	Regarding claim 15, McGrogan discloses the system of claim, where: the system further comprises a controller operably coupled to the sensor; and the controller is configured to provide feedback indicative of the second position of the clamp surface (as discussed in para. [0186]).
	Regarding claim 17, McGrogan discloses the system, where: the clamp surface comprises a first feature (see lip extending from the clamp surface in Fig. 24D below); the cannula 2470 comprises a second feature 2479; and the first feature is configured to engage the second feature 2479 in the second position of the clamp surface (see Fig. 24D).
	Regarding claim 20, McGrogan discloses the system, where the latch assembly 2480 comprises a handle (as shown in Fig. 24D below) actuatable to move the latch assembly 2480 from the disengaged position to the engaged position.


    PNG
    media_image1.png
    352
    465
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 4-6, 9, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: where the cannula mount has first and second clamping arms, where the second clamping arm is fixed relative to the cannula mount; where the first and second clamping arms are each pivotably coupled to the cannula mount; where: in the first position, the first clamp surface and the second clamp surface are spaced a first distance from an each other; in the second position, the first clamp surface and the second clamp surface are spaced a second distance from one another; and the first distance is greater than the second distance; where the clamp surface is on a protrusion extending radially inwardly from the clamping arm and configured to be received in a recess in the portion of the cannula in a mounted state of the cannula at the cannula mount; and where the pivotable clamping arm is one of two opposed clamping arms of the cannula mount, now included in all the independent claims, in combination with the other elements recited in claims 2-3 and 13-14, which is not found in the prior art of record.
Conclusion
	In addition to the reference to McGrogan above, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional mounting systems for clamping various objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        23-Sep-22

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632